DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is an Allowability Notice in response to the amendments and arguments filed 05/12/2022. Claims 1-16 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Election/Restrictions
Claims 1-12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 1 is allowable. Claims 15-16 and limitations of claims 4 and 7-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups of Species, as set forth in the Office action mailed on 05/03/2022, is hereby withdrawn and claims 15-16 and limitations of claims 4 and 7-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morgan Rosenberg on 05/31/2022.

The application has been amended as follows: 

IN THE CLAIMS:
In claim 1, line 7, “the second noise reducing elements (26)” has been changed to --the at least one array of second noise reducing elements (26)--.
In claim 1, line 8, “the first noise reducing elements (25)” has been changed to --the at least one array of first noise reducing elements (25)--.
In claim 1, line 11, “the second noise reducing elements (26)” has been changed to --the at least one array of second noise reducing elements (26)--.
In claim 1, line 13, “the first noise reducing elements (25)” has been changed to --the at least one array of first noise reducing elements (25)--.
In claim 1, line 14, “the second noise reducing elements (26)” has been changed to --the at least one array of second noise reducing elements (26)--.
In claim 3, lines 1-2, “wherein the second noise reducing elements (26) are bristles,” has been deleted.
In claim 4, lines 2-3, “the longitudinal length of the noise reducing device (19)” has been changed to --a longitudinal length of the noise reducing device (19)--.
In claim 6, lines 2-3, “said” has been deleted from “said first and second side surfaces of the base part (23)”.
In claim 7, line 5, “said first noise reducing elements (25)” has been changed to --said at least one array of first noise reducing elements (25)--.
In claim 9, lines 2-3, “the longitudinal length of the noise reducing device (19)” has been changed to --a longitudinal length of the noise reducing device (19)--.
In claim 9, line 4, “said first noise reducing elements (25)” has been changed to --said at least one array of first noise reducing elements (25)--.
In claim 10, line 5, --of the wind turbine blade-- has been inserted after “the first or second side surface”.
In claim 12, line 3, --of the wind turbine blade-- has been inserted after “the first or second side surface”.
In claim 13, line 15-16, “the first noise reducing elements (25)” has been changed to --the at least one array of first noise reducing elements (25)--.
In claim 13, line 16, “the second noise reducing elements (26)” has been changed to --the at least one array of second noise reducing elements (26)--.
In claim 13, line 25, “the second noise reducing elements (26)” has been changed to --the at least one array of second noise reducing elements (26)--.
In claim 14, lines 10-11, “the second noise reducing elements (26)” has been changed to --the at least one array of second noise reducing elements (26)--.
In claim 14, line 14, “the first noise reducing elements (25)” has been changed to --the at least one array of first noise reducing elements (25)--.
In claim 14, lines 14-15, “the second noise reducing elements (26)” has been changed to --the at least one array of second noise reducing elements (26)--.
In claim 16, line 2, “the second noise reducing elements (26)” has been changed to --the at least one array of second noise reducing elements (26)--.
In claim 16, line 3, “the first noise reducing elements (25)” has been changed to --the at least one array of first noise reducing elements (25)--.

The above changes to the claims have been made to provide proper antecedent basis for recited elements and to make more consistent the use of claim terminology.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement over the prior art CN 106246478 to Sun. The improvement comprises an attachment line, from where the bristles project, that is positioned between the proximal end and the first end and is nearer the proximal end for fitting of retrofitting a noise reducing element to a wind turbine blade.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show noise reducing elements attached to a wind turbine blade and including having bristles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/       SPE, Art Unit 3745